Citation Nr: 1417029	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing loss (rated as 50 percent disabling) and multiple other disabilities, for a combined disability rating of 70 percent.

2.  The Veteran has a twelfth grade education, with no additional work or computer training.

3.  Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is unemployable as a result of his service-connected disabilities.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that the Veteran meets the schedular requirement for a TDIU.  Service connection has been established for bilateral hearing loss, rated as 50 percent disabling; adenocarcinoma, status post thoracotomy and right upper lobectomy (hereinafter, "lobectomy"), rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and a surgical scar associated with the Veteran's thoracotomy, rated as 10 percent disabling.  The Veteran's combined schedular rating is 70 percent.

In his initial TDIU claim, the Veteran stated that he was working as an usher, but that he had to quit due to the limitations caused by several of his service-connected disabilities.  He stated he was unable to hear instructions in order to seat people and that, due to his lobectomy, he could not stand for long periods of time or breathe adequately after exercise.  The evidence reflects that the Veteran's primary career was as a nursing assistant, a position he held for approximately 34 years before retiring in 1994.  He subsequently attempted several odd jobs, including the usher position referenced in his TDIU claim.  The record indicates that the Veteran has a twelfth grade education.

During an October 2008 examination to establish service connection for his lobectomy, the Veteran reported shortness of breath with activities such as walking, raking leaves, and going up flights of stairs.  He stated he was able to perform activities of daily living independently, but that he could not vacuum.  The examiner noted that the Veteran had also been diagnosed with chronic obstructive pulmonary disease (COPD) in the past.  Upon physical examination and pulmonary testing, the examiner reported combined mild restrictive and obstructive lung disease.  He also reported decreased breath sounds in the right upper lobe of the Veteran's lung, and stated there were post-operative changes on the right side, with loss of volume of the right hemithorax.  The examiner also noted limited range of motion of the Veteran's right upper extremity, his dominant extremity, due to muscle pain in the path of his lobectomy scar.  

During a VA general medical examination in December 2011, the Veteran denied any current respiratory symptoms.  However, the examiner did not question him regarding activities that triggered respiratory distress, and did not conduct exercise capacity testing.  The examiner stated that there were no apparent residuals from the Veteran's lobectomy, and that he also had chronic obstructive pulmonary disease, which was the factor limiting his pulmonary function.  He opined that the Veteran's "respiratory condition" did not affect his ability to work, as there was "no objective evidence to support unemployability."

During a VA hearing loss and tinnitus examination that same month, the examiner opined that the Veteran's service-connected hearing loss did affect his ability to work.  She stated that he had difficulty understanding conversations, even with appropriate hearing aids, and that it was likely he would have difficulty understanding patients and coworkers.

During the Veteran's June 2012 hearing, his service representative stated that the Veteran attempted several occupations after his career as a nursing assistant ended, including car repair and the usher position.  However, he asserted that the Veteran's service-connected disabilities now precluded those types of work.  The Veteran testified that the effects of his lobectomy no longer permitted him to perform the tasks required of a nursing assistant, such as lifting patients and pushing wheelchairs.  Additionally, he indicated that his hearing loss made it impossible for him to perform the duties of an usher.  He indicated that it would likely also prevent him from interacting with patients, were he still working as a nursing assistant.  The Veteran also reported that the scar from his lobectomy made it difficult to maneuver a car steering wheel or to carry things.  The Veteran confirmed completing the twelfth grade, but indicated that he had received no additional work or computer training.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, 1 Vet. App. 54.  In making that determination, the Board has considered the Veteran's limited education, his primary employment history as a nursing assistant, his subsequent attempts at performing other types of jobs, and his level of disability due to his hearing loss, lobectomy, and surgical scar.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the negative opinion provided by the December 2011 examiner regarding the effect of the Veteran's lobectomy on his respiratory function and employability.  However, it finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to service-connected disabilities, alone.  Therefore, entitlement to a TDIU is granted.


ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


